         Case 8:18-cv-01869-AG-ADS Document 10 Filed 10/18/18 Page 1 of 6 Page ID #:19


              Adam Ghadiri                                                                         AILED
         1    360 E. 1'' St., ~#~24
              TListin, CA 92780
        2     Telephone:[949] 350-5556
              Email Address: action4le al ,yahoo.com                                      20t80LT 18 PM 3~ 4~
                                                                                          CLE1~~ ~~ ~ t~!~'~'~fCT COUR
              In Pro Per                                                                   CEta rk ~~~~ c ~ CaLIF
        4
                                                                                          ~Y
        a

        6                                  U NIT'EU STA"TES DISTRICT' COUR"t
                                          CENTRAL,DISTRICT' OF CALIFORNIA
        7
              ADAM G~~ADIRI,                                    Case No.:      8:18-cv-01869 AG(ADSx)
        8
                             Plaintiff,                         FIRST AMENDED COMPLAINT FOR
        q     vs.                                               DAMAGES AND INJUNCTIVE RELIEF
                                                                FOR V[OLA1'IONS OF AMERICANS
       IU     CARPE"1 & LINOLE[1M CITY, a business              WITH nISABILITIES AC"T; CALIFORNIA
              entity; CHAD BOUCE,an individual;                 UNRUH CIVIL, RIGHTS ACT; GENERAL.
              BRUCE HAWKINS,an individual;                      NEGLIGF,NCE
              JACQUELINF,COX as trustee of the
       12     JACQiJELTNE M. COX "CRUS"1~,

       13                    Defendants

       14            Plaintiff ADAM GHADIRI ("Plaintiff') complains of defendants CARPET &

       15     LINOLEUM CITY, CHAD BOUCE,BRUCE HAWKINS, and JACQUELINE COX (all

       16     defendants collectively referenced herein as "Defendants") as follows.

       17                                                 PART[I?S

       18             1.     Plaintiff is a California resident with physical disabilities. He suffers fi~om severe

       19     arthritis in his knees and back.. He has been diagnosed with spinal stenosis, neuropathy, and

       20     nerve damage. He has difficulty walking and uses a cane, a walker, and a wheelchair for

       21     mobility. He suffers daily with pain that requires him to take pain medication. He has a

       ?~     California driver's license and drives for business activities and for his household errands.

       23     Plaintiff has a California handicap parking placard that is prominently displayed in his vehicle.

       24            2.      Defendant CARPET & TINOLEUM CITY is a retail carpet store located at 1204

       2S ~ S. Redondo Avg., Lo~1g Beach, CA 90804.
       ~h ~         ;.       Plaintitf is informed and believes and lhcreon alleges that defendants CHAD

~`2~   27     BOUCE and BRUCE HAWKINS are the business license holders and owners of CARPET &

       28     LINOLEUM CITY.


                                first Ainendecl Coinplai»t for Damages and Injunctive Relief
                                                             -1 -
 Case 8:18-cv-01869-AG-ADS Document 10 Filed 10/18/18 Page 2 of 6 Page ID #:20



 1              4.      Plaintitt is informed and believes and thereon alleges that defendant

        JACQUELINE COX is the trustee of the JACQUELINE M. COX TRUST which holds title to

 3      the premises, building, and/or the land located at 1204 S. Redondo Ave., Long Beach, CA.

 4 ~'           S.      Plaintiff does not know the true names of all possible defendants, their business

 5      capacities, their ownership connection to the property and the business, or their relative

 6      responsibilities in causing the access violations herein complained of, and plaintiff alleges a

 7      joint venture and common enterprise by all defendants. Plaintiff is informed and believes that

 8      each of the defendants is responsible in some capacity for the events and damages alleged or is a

 9      necessary party for obtaining appropriate relief. Plaintiff shall seek leave to amend the

10      complaint to name and add other defendants when their identities are ascertained.

11                                         JUR[SDICTION & VENiJE

12              6.      This court has subject matter jurisdiction over this action pursuant to 28 U.S.

13      Code § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with Disabilities Act of

14      1990, 42 U.S. Code § 12101, et seq.

I5              7.      Pursuant to pendant jurisdiction, an attendant and related cause of action arising

16 I ~ from the same nucleus of transactions is brought under California's Unruh Civil Rights Act

1 7 ~ (Civil Code §§51-52) which expressly incorporates the Americans with Disabilities Act.

18             8.       Venue is proper in this court pursuant to 28 iJ.S. Code § 1391(b) and is founded

19      on the fact that the real property which is the subject of this action is located in this district and

?~      Plaintiffs causes of~action arose in the district.

21                                         FACTUAL ALLEGATIONS

22             9.       Plaintiff went to CARPET &LINOLEUM CITY in ar about October 2018 to

23      purchase carpeting. When entering the parking lot, Plaintiff noticed there were no signs posted

24      to indicate the location of reserved handicap parking, there was no handicap parking space, and

25      therE was no van access space. The condition of the parking lot, therefore, denied Plaintiff, as a
                                                                                                    ation
26      disabled person, full and equal access to the business and caused him difficulty and frustr

~~      in his attempts to consummate business there.

2K              1 0.    Failing to provide fLill and properly maintained access to the handicap parking


                           first Amended Complaint for Damages and Injunctive Relief
                                                     - 2-
 Case 8:18-cv-01869-AG-ADS Document 10 Filed 10/18/18 Page 3 of 6 Page ID #:21



     area amounts to a violation of the operative American with Disabilities Act Guidelines

 2 ("ADAAG"). Additionally, the lack of signage shows neglect and demonstrates Defendants are

 3   not implementing any policy of upkeep so as to give disabled persons practical access to the

 4   given premises and services equal to the access enjoyed by non-disabled persons; this amounts

 5   to illegal discrimination against disabled persons who wish to patronize CARPET &

 6   LINOLEUM CITY as a place of public accommodation.

 7           1 1.   Plaintiff personally encoLintered violations of applicable legal obligations and

 8   standards that prevented him from full and equal access to convenient, safe, adequate, and

 9   appropriate restroom facilities. Plaintiff would like to patronize this establishment again but

10   cannot do so until tl~e defendants remove these barriers or obstacles to groper access equal for

11   everyone and correct all violations of law. Plaintiff seeks to have all barriers and obstacles

12   related to disabled persons remedied, whichever may exist, regardless of whether he personally

13   encountered any of them. See Doran v. 7-]1, 506 Fad 1 l91 (9th Cir 2007), holding that once a

14   handicapped plaintiff encounters one barrier to equal access at a given site, he cai~ sue to have

15   all other barriers relating to his disability removed even if he did not personally encounter those

16   barriers on the given occasion. Additionally, Plaintiff believes and alleges that Defendants'

17   failure to remedy and remove the specific barriers (difficulties) to access for disabled persons,

18   as mentioned in Paragraph 9 above, is intentional because (a) these particular barriers are

19   obvious, and (bj Defendants,jointly and severally. exercised full control and dominion over the

20   conditions on the land and at the business at this particular location, and therefore the lack of

21   and barriers to full equal access for disabled persons was not mere "accidental oversight", given

22   that had Defendants intended any other situation they had the means and ability to make the

~;   land and business fully compliant with the legal requirements mandated by the laws, as set forth

24   in the causes of action below.
                                FIRST CAUSE OF ACTION
25           VIOLATION OF THE AMERICANS WITH DISABILITES ACT OF 1990
                   (Against All Defendants(42 U.S. Code § 12101, et seq.))
?6
             l 2.   Plaintit~f realleges ai d incorporates by reference the allegations contained in all
27
     prior paragraphs of this complaint.
28


                       First Amended Complaint for Damages and Injunctive Relief
                                                   -,
                                                 - ~-
 Case 8:18-cv-01869-AG-ADS Document 10 Filed 10/18/18 Page 4 of 6 Page ID #:22



 1           13.     Defendants own, operate, lease from, or lease to a place of public

 2   accommodation commonly known as CARPE"1,&LINOLEUM CITY. Under the ADA, it is an

 3   act of discrimination for any persons) who owns, leases (or leases to), or operates a place of

 4   public accommodation to deny to disabled persons the full and equal enjoyment of the goods,

 5   services. facilities. privileges. advantages, or accommodations of any place of public

 6   accommodation. 42 U.S. Code § 12182(a). U.S. Code ~ 12182(b) defines discrimination, inter

 7   alia, as follows:

 8                  a.        A failure to make reasonable modifications in policies, practices,

 9          or procedures, when such modifications are necessary to afford such goods,

10          ser~~ices, facilities, privileges, advantages, or accommodations to individuals with

ll          disabilities, unless the entity can demonstrate that making such modifications

12           would fundamentally alter the nature of such goods, services, facilities, privileges,

1>          advantages, or accommodations. 42 iI.S. Code ~ 12l 82(b)(2)(A)(ii).

14                   b.       n failure to remove architectural barriers. and communication

15           barriers that are structural in nature, in existing facilities, ...where such removal is

16          readily achievable. See 42 U.S. Code § 12182(b)(2)(A)(iv). Barriers can be

17          defined by reference to the ADAAG,found at 28 Code Federal Regulations, Part

18          36, Appendix D.

19                  c.        A failure to design and construct facilities for first occupancy, if

20          later than 30 months after July 26, 1990, that are readily accessible to and usable

21          by individuals with disabilities, except where an entity can demonstrate that it is

22          structurally impracticable to meet the requirements of sue11 subsection in

23          accordance with standards set forth or incorporated by reference in regulations

24          isst►ed under this subchapter. 42 U.S. Code § 12183(x)(1).

25           1 4.   Defendants are persons or business entities that own, operate, or lease a place of
                                                                                        have
26   public accommodation. As such, Defendants are required to avoid discrimination and
                                                                                                      as to
27   specific duties to (1) ensure that all construction, alteration, or modification is harrier-free
                                                                                  remove all
28   disabled persons and complies with the currently operative ADAAG; and/or (2)


                          First Amended Complaint for Damages and Injunctive Relief
                                                    - 4-
 Case 8:18-cv-01869-AG-ADS Document 10 Filed 10/18/18 Page 5 of 6 Page ID #:23



 1   existing barriers to disabled persons where such removal is readily achievable, and/or(3) to

 7   provide alternatives to barrier removal for the benefit of the disabled persons so that they do

     e~ljoy equal access at places of public accommodation. Derendants have failed to meet these

 4   obligations. Consequently. Plaintil'f'is entitled to cou►-t-ordered reliei~against the defendants. to

 5   make sure that within six months from the beginning of this action the defendants render their

 6   public accommodation premises fully compliant with the ADA.

 7                                 SECOND CAUSE OF ACTION
                         V[OLATION OF THE UNRUH CIVIL RIGHTS ACT
 8                         (Against All Defendants (Cal Civil Code § 51-53))

 9           15.    Plaintiff realleges and incorporates by reference the allegations contained in all

10   prior paragraphs of this complaint.

11           16.     Because Defendants violated Plaintiff's rights under the ADA, they also violated

1?   the Unruh Civil Rights .Act and ai-e liable for• damages. Civil Code ~ ~ 1(fi), 52(a).

13           17.     Because the violation of the Unruh Civil Rights Act resulted in difficulty,

14   discomfort, and embarrassment for the plaintiff, the defendants are also responsible for statutory

15   damages, i.e., civil penalties. See Civil Code § 51(x, 52(a).

16                                     THIRD CAUSE OF ACTION
                                        GENERAL NEGLIGENCE
17                                       (Against All Defendants)

18           l 8.   Plaintiff realleges and incorporates by reference the allegations contained in all

19   prior paragraphs of this complaint.

~~           l9.     Uefenda~~ts owe a duty of care to Plaintiff, arising under the ADA and Unruh

21   Civil Rights Act, to provide safe, convenient, and accessible facilities. "i~heir violations of t11is
                                                                                                      injury,
22   duty, as alleged in the preceding paragraphs of this complaint, has caused inconvenience,
                                                                                           by
23   and dan7age to Plaintiff in the amount of at least minimal amounts of damages allowed
                                                               the trial.
24 ~ applicable statutes, the exact amount to be determined at

25                                         PRAYER FOR RELIEF
                                                                                          against
2h           WHEREFORE, Plai»tif~f prays that this court award damages and provide relief

27 ~ all named Defendants, jointly and severally, as follows:
                                                                                                 to
28           1. For rtla~ldatory injunctive relief,. compelling Defendants jointly and severally


                        I~ii•st Amended Co►nplaint for Damages and Injunctive Relief
                                                     - 5-
 Case 8:18-cv-01869-AG-ADS Document 10 Filed 10/18/18 Page 6 of 6 Page ID #:24



 i   comply with the Americans with Disability Act and the California Unruh Civil Rights Act by

 2   fully correcting all violations of the requirements of these laws within six months of being

 3   served with Suininons and Complaint in this action, and that said Defendants be required to

 4   report to Plaintiff and to the Court of the actual status of the correction of the defects charged in

 5   this Complaint on the next day after the six month period has expired.

 6          2. For damages under the Americans with Disability Act and/or the Unruh Civi] Rights

 7   Act where applicable, which statutes provide for actual damages and a statutory minimum of

 8   $4,000. If the Plaintiff cannot recover under both Ui~rul~ and ADA, simtiltaneously, an election

 9   will be made prior to or at trial, at an appropriate stage in these legal proceedialgs.

l0          3. Por damages for general negligence, in the amount of at least minimal amounts of

11   damages allowed by applicable statutes, or alternatively $4000, the exact amount to be

12   determined at trial.

13          4. For reasonable litigation expenses and costs of suit pursuant to 42 U.S. Code ~ 12205,

14   Cal Civil Code § 52, and Cal Code of Civil Procedure § 1021.5. Should Plaintiff eventually hire

15   an attorney to represent him in this action, Plaintiff will seek reasonable attorneys' fees pursuant

16   to 42 U.S. Code § 12205, Cal Civil Code ~ 52, and Cal Code of Civil Procedure § l 021.5.

17          5. For such other and further relief as the court deems just and pro     r.

18          Dated: October 10. ?018

19

20                                                                  P(dam Ghadiri
                                                                    In Pro Per
21

22

2~

24

25

26
~~

28

                       T'irst Amended Complaint for Damages and Injunctive Relief
                                                      - 6-
